Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse during a telephone call on 14 June 2021 and confirmed in the reply filed on 24 September 2021.

Drawings
The drawings were received on 24 September 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “322a” has been used to designate both threaded element and circular top wall.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 320a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Objections
Claims 6, 7, 16, and 20 are objected to because of the following informalities:  “A container” of lines 1 should be corrected to “The container”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: latching arrangement to latch the bellows in their collapsed configuration and/or expanded configuration in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the storage container”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 1 of “the storage container” is led to be indefinite in that it is unclear if this is a newly recited feature or if it is meant to refer to the “storage chamber”.  In order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.
Claim 7 recites the limitation "the second end" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (GB 2454759) further in view of Touzani (US 5002193) and Degraff-Eugene (US 5673789).
Claim 1:  Patel discloses a bottle assembly 1 (container) including a nutrition storage container 4 (storage chamber) for storing at least one nutrition powder (concentrated product); a mixing-drinking section 3 (mixing chamber) coupled to the storage container 4 (storage chamber); and a lid 2 (closure 5element), wherein the storage container 4 (storage chamber) is isolated from the mixing-drinking section 3 (mixing chamber); the mixing-drinking section 3 (mixing chamber) is defined by a body 
Patel does not disclose that along at least a portion of the length of the mixing chamber, the body defines circular bellows, such that the mixing chamber has a collapsed configuration when the first and second ends of the body are urged together and an expanded configuration when the first and second ends of the body are 10urged apart or the bellows further including a latching arrangement which acts to latch the bellows in their collapsed configuration and/or their expanded configuration, or the mixing chamber being detachable coupled to the storage container via a screw coupling or a snap fit coupling.
Touzani teaches a collapsible bottle 10 having along at least a portion of its length circular bellows 15’, such that the bottle 10 has a collapsed configuration when the ends of the bottle 10 are urged together and an expanded configuration when the ends of the bottle 10 are 10urged apart, wherein the bellows 15’ further including a latching arrangement, as conical sections 17 (second wall portions) are shorter than conical sections 16 (first wall portions) resulting in an over-centre arrangement of inner fold rings 19 (inner return portions) in the collapsed configuration, which acts to latch the bellows 15’ in their collapsed configuration and/or their expanded configuration (see fig. 1 and C. 2 L. 20-25).

Degraff-Eugene teaches a drinking up package 10 having a cup 20 which has a closed bottom 38 and has external threading 38 for detachable coupling with internal threading 40 of a storage base 42 which houses packets 44 of powdered ingredients (see the only figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mixing-drinking section 3 (mixing chamber) and storage container 4 (storage chamber) to have a threaded coupling, as taught by Degraff-Eugene, in order to more securely connect the components.
The latching arrangement to latch the bellows in their collapsed configuration and/or expanded configuration is/are interpreted under 35 U.S.C. 112(f) as second wall portions being shorter than the first wall portions, resulting in an over-centre arrangement of inner return portions in the 25collapsed configuration, and equivalents thereof.
Claim 6:  The combination discloses the storage container 4 (storage chamber) being defined by a storage chamber body (see fig. 4).  
Claim 7:  The combination discloses the storage chamber body being coupled to the second end of the mixing-drinking section 3 (mixing chamber) (see fig. 4).  

Claim 18:  The combination discloses the circular bellows 15’ being defined by a series of bellows wall sections, wherein each bellows wall section includes a conical section 16 (first wall portion) and a conical section 17 (second wall portion); the conical sections 16 & 17 (first and second  wall portions) are conical sections which are angled relative to each other; the conical sections 16 & 17 (first and second wall portions) are extend outwardly from the 15longitudinal axis of the mixing-drinking section 3 (mixing chamber) and together define a V-shape; the connection between the conical sections 16 & 17 (first and second wall portions) forms an outer return portion; and adjacent bellows wall sections are connected via fold rings 19 (inner return portions) (see fig. 1 ‘193).  
Claim 20:  The combination discloses the latching arrangement being formed by the conical section 17 (second wall portion) being shorter than the conical section 16 (first wall portion) in each of the bellows wall sections, whereby each fold ring 19 (inner return portion) forms an over-centre arrangement in the 25collapsed configuration (see fig. 1 ‘193).  

Response to Arguments
The drawing objections in paragraphs 5-10 of office action dated 24 June 2021 are withdrawn in light of the amended disclosure filed 24 September 2021.
The specification objections in paragraph 12-13 of office action dated 24 June 2021 are withdrawn in light of the amended disclosure filed 24 September 2021.
The claim objections in paragraph 14 of office action dated 24 June 2021 are withdrawn in light of the amended claims filed 24 September 2021.
The 35 U.S.C. § 112 rejections in paragraphs 18-22 of office action dated 24 June 2021 are withdrawn in light of the amended claims filed 24 September 2021.
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the Office Action fails to consider the entirety of the teaching of Patel wherein Patel discloses an external shell of the mixing-drinking section that is capable of protecting the nutrition storage containers such that a POSITA would interpret the mixing-drinking section 3 of Patel to be a rigid member and not a flexible/collapsible structure as described in Touzani and that the proposed modification of Patel would therefore change the principle of operation, the Examiner responds that Patel discloses that embodiment being relied upon in the rejection at hand, that of figure 4, “shows a further alternative embodiment in which the nutrition storage containers 4 still attach to the mixing-drinking section 3, however without being protected by the external shell of the mixing-drinking section 3”.  As the relied upon embodiment is not concerned with protecting the nutrition storage containers 4 the modification does not change the principle of operation.  Further, even if the embodiments of Patel which were not relied upon were modified, the portion of the length being modified is not the structure which provides protection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736